Case 2:20-cv-00180-JLB-MRM Document 52-9 Filed 07/29/20 Page 1 of 3 PageID 4383




               EXHIBIT 9
Case 2:20-cv-00180-JLB-MRM Document 52-9 Filed 07/29/20 Page 2 of 3 PageID 4384
                                                                             9.2



         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
    2                                                                X

    3
         In re McCray, Richardson, Santana, Wise and Salaam
    4    Litigation,

    5                            Case No.: 03 Civ. 9685(DAB)(RLE)

    6

    7

    8                                  DATE: June 12, 2013

    9                                  TIME: 10:20 a.m.

   10

   11

   12                   CONTINUED DEPOSITION of a Non-Party Witness,

   13    MICHAEL P. JOSEPH, taken by the Respective Parties,

   14     pursuant to Subpoena and to the Federal Rules of Civil

   15    Procedure, held at the offices of the New York City Law

   16     Department, 100 Church Street, New York, New York 10007,

   17     before a Notary Public of the State of New York.

   18

   19

   20

   21

   22

   23

   24

   25


         DIAMOND REPORTING      (718) 624-7200     info@diamondreporting.com
                                        92




                                                                           NYCLD_065402
Case 2:20-cv-00180-JLB-MRM Document 52-9 Filed 07/29/20 Page 3 of 3 PageID 4385

                                                                             112
                                       M. JOSEPH

    1    But I feel safe in saying that I would have thought that.

    2        Q.      Did you ever request that the district attorney

    3    revisit their response or supplement their response in any

    4    way?

    5        A.      I have no recollection.

    6        Q.      Did you ever ask the court to compel production

    7    from the district attorney?

    8        A.      To what?

    9        Q.      Compel production?

   10        A..     I don't know if I made an official motion.          I

   11    know that discovery did not end with these documents, that

   12    there was ongoing discovery up until just the beginning of

   13    the trial as I recall, which included DNA -- I have some

   14    recollection that Judge Galligan, and I don't know why this

   15    sticks in my head, but I have some recollection that he was

   16    not happy with the People that had in a short period of

   17    time before the trial, they found -- they say they found

   18    more stains.     I don't know if it was blood or what it was,

   19    that they wanted to do a DNA test.

   20                And I have some recollection of Judge Galligan

   21    not being happy with the People.          And there were

   22    discussions with regard to discovery issues on the record

   23     I'm sure with regard to various things.

   24        Q.      Could you take a look at the next paragraph

   25    that's marked F, the response.


         DIAMOND REPORTING      (718) 624-7200     info@diamondreporting.com
                                       112




                                                                             NYCLD_065422
